     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                           UNITED STATES DISTRICT COURT
                                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   G&G CLOSED CIRCUIT EVENTS, LLC                          )
                                                             )
 7                         Plaintiff,      vs.               )   Case No.: 2:10-CV-02454-WDK-JC
                                                             )
 8   ARSHAVIR MERTKHANYAN, et al,                            )                  RENEWAL OF JUDGMENT
                                                             )                  BY CLERK
 9                  Defendant,                               )
                                                             )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to F.R.C.P. 69(a) and
11
     C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, G&G Closed Circuit Events, LLC, and against Defendant Arshavir Mertkhanyan, an
13
     individual and d/b/a Sunset Bar & Grill, entered on July 26, 2011, be and the same is hereby renewed in the amounts
14
     as set forth below:
15
              Renewal of money judgment
16
                       a. Total judgment                                    $      2,180.00
17
                       b. Costs after judgment                              $           0.00
18
                       c. Subtotal (add a and b)                            $      2,180.00
19
                       d. Credits                                           $          0.00
20
                       e. Subtotal (subtract d from c)                      $      2,180.00
21
                       f.      Interest after judgment(.18%)                $         38.93
22
                       g. Fee for filing renewal of application             $         00.00
23
                       h. Total renewed judgment (add e, f and g) $               2,218.93
24

25
             June 29, 2021
     Dated: ___________________                  CLERK, by _________________________
26                                                  Deputy

27                                               Kiry A. Gray,
                                                 Clerk of U.S. District Court
28




                                                  Renewal of Judgment
